SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-49023) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 35 [X] and REGISTRATION STATEMENT (NO. 811-07043) UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 36 [X] VANGUARD ADMIRAL FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on December 19, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Money Market Funds Prospectus December 19, 2014 Investor Shares Vanguard Prime Money Market Fund Investor Shares (VMMXX) Vanguard Federal Money Market Fund Investor Shares (VMFXX) Vanguard Admiral Treasury Money Market Fund Investor Shares (VUSXX) This prospectus contains financial data for the Funds through the fiscal year ended August 31, 2014 . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries Investing With Vanguard 29 Prime Money Market Fund 1 Purchasing Shares 29 Federal Money Market Fund 5 Converting Shares 32 Admiral Treasury Money Market Fund 9 Redeeming Shares 33 More on the Funds 13 Exchanging Shares 37 The Funds and Vanguard 20 Other Rules You Should Know 37 Investment Advisor 20 Fund and Account Updates 41 Dividends , Capital Gains, and Taxes 22 Contacting Vanguard 43 Share Price 24 Additional Information 44 Financial Highlights 25 Glossary of Investment Terms 45 Vanguard Prime Money Market Fund Investment Objective The Fund seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20 /year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.13 % 12b-1 Distribution Fee None Other Expenses 0.03 % Total Annual Fund Operating Expenses 1 0.16 % 1 Vanguard and the Fund's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Fund's daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Fund's Board may terminate the temporary expense limitation at any time. 1 Example The following example is intended to help you compare the cost of investing in the Fund’s Investor Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. This example assumes that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 16 $ 52 $ 90 $ 205 Principal Investment Policies The Fund invests primarily in high-quality, short-term money market instruments, including certificates of deposit, banker’s acceptances, commercial paper, Eurodollar and Yankee obligations, and other money market securities. To be considered high-quality, a security generally must be rated in one of the two highest credit-quality categories for short-term securities by at least two nationally recognized rating services (or by one, if only one rating service has rated the security). If unrated, the security must be determined by Vanguard to be of quality equivalent to securities in the two highest credit-quality categories. The Fund invests more than 25% of its assets in securities issued by companies in the financial services industry. The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Principal Risks The Fund is designed for investors with a low tolerance for risk; however, the Fund is subject to the following risks, which could affect the Fund’s performance: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. • Credit risk , which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner or that negative perceptions of the issuer’s ability to make such payments will cause the price of that security to decline. Credit risk should be very low for the Fund because it invests primarily in securities that are considered to be of high quality. 2 • Industry concentration risk , which is the chance that there will be overall problems affecting a particular industry. Because the Fund invests more than 25% of its assets in securities issued by companies in the financial services industry, the Fund’s performance depends to a greater extent on the overall condition of that industry and is more susceptible to events affecting that industry. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund‘s Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Fund. Returns for the Money Market Funds Average are derived from data provided by Lipper, a Thomson Reuters Company. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Prime Money Market Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2014, was 0.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.29% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.00% (quarter ended March 31, 2013). 3 Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Prime Money Market Fund Investor Shares % % % Comparative Benchmarks Citigroup 3-Month U.S. Treasury Bill Index (reflects no deduction for fees or expenses) % % % Money Market Funds Average Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager David R. Glocke, Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has managed the Fund since 2003. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The minimum investment amount required to open and maintain a Fund account for Investor Shares is $3,000 . The minimum investment amount required to add to an existing Fund account is generally $1. Tax Information The Funds distributions may be taxable as ordinary income or capital gain. If you are investing through a tax-deferred retirement account, such as an IRA, special tax rules apply. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 4 Vanguard Federal Money Market Fund Investment Objective The Fund seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20 /year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.09 % 12b-1 Distribution Fee None Other Expenses 0.02 % Total Annual Fund Operating Expenses 1 0.11 % 1 Vanguard and the Fund's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Fund's daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Fund's Board may terminate the temporary expense limitation at any time. 5 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 11 $ 35 $ 62 $ 141 Principal Investment Policies The Fund invests primarily in high-quality, short-term money market instruments. Under normal circumstances, at least 80% of the Fund’s assets are invested in securities issued by the U.S. government and its agencies and instrumentalities. Although these securities are high-quality, most of the securities held by the Fund are neither guaranteed by the U.S. Treasury nor supported by the full faith and credit of the U.S. government. To be considered high-quality, a security generally must be rated in one of the two highest credit-quality categories for short-term securities by at least two nationally recognized rating services (or by one, if only one rating service has rated the security). The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Principal Risks The Fund is designed for investors with a low tolerance for risk; however, the Fund is subject to the following risks, which could affect the Fund’s performance: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. • Credit risk , which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner or that negative perceptions of the issuer’s ability to make such payments will cause the price of that security to decline. Credit risk should be very low for the Fund because it invests primarily in securities that are considered to be of high quality. 6 An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Fund compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Fund. Returns for the U.S. Government Money Market Funds Average are derived from data provided by Lipper, a Thomson Reuters Company. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Federal Money Market Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2014, was 0.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.28% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.00% (quarter ended March 31, 2013). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Federal Money Market Fund Investor Shares 0.02 % 0.09 % 1.67 % Comparative Benchmarks Citigroup 3-Month U.S. Treasury Bill Index (reflects no deduction for fees or expenses) 0.05 % 0.09 % 1.58 % U.S. Government Money Market Funds Average 0.00 0.02 1.34 7 Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager John C. Lanius, Portfolio Manager at Vanguard. He has managed the Fund since 2007. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The minimum investment amount required to open and maintain a Fund account for Investor Shares is $3,000 . The minimum investment amount required to add to an existing Fund account is generally $1. Tax Information The Funds distributions may be taxable as ordinary income or capital gain. If you are investing through a tax-deferred retirement account, such as an IRA, special tax rules apply. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 8 Vanguard Admiral Treasury Money Market Fund Investment Objective The Fund seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for certain fund account balances below $10,000) $20 /year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.07 % 12b-1 Distribution Fee None Other Expenses 0.02 % Total Annual Fund Operating Expenses 1 0.09 % 1 Vanguard and the Fund's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Fund's daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Fund's Board may terminate the temporary expense limitation at any time. 9 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 9 $ 29 $ 51 $ 115 Principal Investment Policies The Fund invests solely in high-quality, short-term money market securities whose interest and principal payments are backed by the full faith and credit of the U.S. government. Under normal circumstances, at least 80% of the Fund’s assets will be invested in U.S. Treasury securities; the remainder of the assets may be invested in securities issued by U.S. governmental agencies. The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Principal Risks The Fund is designed for investors with a low tolerance for risk; however, the Fund is subject to the following risks, which could affect the Fund’s performance: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. 10 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Fund compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Fund. Returns for the iMoneyNet Money Fund Report‘s 100% Treasury Funds Average are derived from data provided by iMoneyNet, Inc.; returns for the U.S. Treasury Money Market Funds Average are derived from data provided by Lipper, a Thomson Reuters Company. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Admiral Treasury Money Market Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2014, was 0.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.25% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.00% (quarter ended March 31, 2010). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Admiral Treasury Money Market Fund Investor Shares 0.01 % 0.06 % 1.58 % Comparative Benchmarks iMoneyNet Money Fund Report's 100% Treasury Funds Average 0.00 % 0.00 % 1.19 % U.S. Treasury Money Market Funds Average 0.00 0.00 1.22 11 Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager David R. Glocke, Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has managed the Fund since 1997. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The minimum investment amount required to open and maintain a Fund account for Investor Shares is $50,000 . The minimum investment amount required to add to an existing Fund account is generally $1. Tax Information The Funds distributions may be taxable as ordinary income or capital gain. If you are investing through a tax-deferred retirement account, such as an IRA, special tax rules apply. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 12 More on the Funds This prospectus describes the principal risks you would face as a Fund shareholder. It is important to keep in mind one of the main axioms of investing: generally, the higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: the lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. Look for this symbol throughout the prospectus. It is used to mark detailed information about the more significant risks that you would confront as a Fund shareholder. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk® explanations along the way. Reading the prospectus will help you decide whether a Fund is the right investment for you. We suggest that you keep this prospectus for future reference. Share Class Overview This prospectus offers the Funds‘ Investor Shares. A separate prospectus offers the Institutional Shares of Vanguard Prime Money Market Fund. Institutional Shares are generally for investors who invest a minimum of $5 million. Both share classes offered by the Prime Money Market Fund have the same investment objective, strategies, and policies. However, different share classes have different expenses; as a result, their investment performances will differ. Plain Talk About Costs of Investing Costs are an important consideration in choosing a mutual fund. That is because you, as a shareholder, pay a proportionate share of the costs of operating a fund, plus any transaction costs incurred when the fund buys or sells securities. These costs can erode a substantial portion of the gross income or the capital appreciation a fund achieves. Even seemingly small differences in expenses can, over time, have a dramatic effect on a fund‘s performance. The following sections explain the investment policies that each Fund uses in pursuit of its objective. The Fund’s board of trustees, which oversees the Fund’s management, may change investment policies in the interest of shareholders without a shareholder vote, unless those policies are designated as fundamental. The Federal Money Market Fund’s policy of investing at least 80% of its assets in securities issued by the U.S. government and its agencies and instrumentalities and the Admiral Treasury Money Market Fund’s policy of investing at least 80% of its assets in U.S. Treasury securities may be changed only upon 60 days’ notice to shareholders. 13 Market Exposure Each Funds primary policy is to invest in very high-quality money market instruments. Also known as cash equivalent investments, these instruments are considered short-term (that is, they usually mature in 397 days or less). Each Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Vanguard Prime Money Market Fund invests more than 25% of its assets in securities issued by companies in the financial services industry. Plain Talk About Money Market Instruments The term money market instruments refers to a variety of short-term, liquid investments, usually with maturities of 397 days or less. Some common types are U.S. Treasury bills and notes , which are securities issued by the U.S. government; commercial paper , which are promissory notes issued by large companies or financial firms; bankers acceptances , which are credit instruments guaranteed by banks; and negotiable certificates of deposit , which are promissory notes issued by banks in large denominations. Money market securities can pay fixed, variable, or floating rates of interest. Each Fund is subject to income risk, which is the chance that the Funds income will decline because of falling interest rates. A funds income declines when interest rates fall because the fund then must invest new cash flow and cash from maturing instruments in lower-yielding instruments. Because each Funds income is based on short-term interest rateswhich can fluctuate significantly over short periodsincome risk is expected to be high. A low interest rate environment could adversely affect each Funds return. Low interest rates could prevent the Fund from providing a positive yield and/or make it difficult to maintain a stable share price of $1. Security Selection The Vanguard Group, Inc. (Vanguard), advisor to the Funds, selects high-quality money market instruments. Each Fund generally focuses on securities of a particular class of issuer (the U.S. government, U.S. governmental agencies, or nongovernmental issuers). Each Fund is subject to manager risk, which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. 14 Plain Talk About Credit Quality A money market instruments credit-quality rating is an assessment of the issuers ability to pay interest and, ultimately, to repay the principal. The lower the rating by one of the independent bond-rating agencies (for example, Moodys Investors Service, Inc. (Moodys), or Standard & Poors), the greater the chance in the rating agencys opinionthat the issuer will default, or fail to meet its payment obligations. Direct U.S. Treasury obligations, along with other securities backed by the full faith and credit of the U.S. government, generally carry the highest credit ratings. All things being equal, money market instruments with greater credit risk offer higher yields. The Prime Money Market Fund invests in commercial paper, U.S. Treasury and agency securities, certificates of deposit, bankers acceptances, and other money market securities. Commercial paper must be rated at least Prime-1 by Moodys or A-1 by Standard & Poors. Securities that are unrated must be issued by a company with a debt rating of A3 or better by Moodys or A or better by Standard & Poors. The Prime Money Market Fund also invests in short-term corporate, state, and municipal obligations rated A3 or better by Moodys or A or better by Standard & Poors, as well as in securities that are considered suitable for the Federal Money Market Fund as described in this prospectus. The Prime Money Market Fund is subject to industry concentration risk, which is the chance that the Funds performance will be significantly affected, for better or for worse, by developments in the financial services industry. More than 25% of the Funds assets are invested in instruments issued by companies in the financial services industry, such as U.S. and foreign banks, insurance companies, real estate-related companies (i.e., companies having at least 50% of their assets, revenues, or net income related to, or derived from, the real estate industry), securities firms, leasing companies, and other companies principally engaged in providing financial services to consumers and industry. These investments include, among others, bank obligations, high-quality asset-backed securities, and securities issued by the automobile finance industry. Changes in economic, regulatory, and political conditions that affect financial services companies could have a significant effect on the Fund. These conditions include changes in interest rates and defaults in payments by borrowers. 15 The Fund may also invest in Eurodollar and Yankee obligations, which include certificates of deposit issued in U.S. dollars by foreign banks and foreign branches of U.S. banks. Eurodollar and Yankee obligations have the same risks as U.S. money market instruments, such as income risk and credit risk. Additional risks of Eurodollar and Yankee obligations include the chance that a foreign government will not let U.S. dollar-denominated assets leave the country, the chance that the banks that issue Eurodollar obligations will not be subject to the same regulations as U.S. banks, and the chance that adverse political or economic developments will affect investments in a foreign country. Before the Funds advisor selects a Eurodollar or Yankee obligation, however, any foreign issuer undergoes the same credit-quality analysis and tests of financial strength as those for the issuers of domestic securities. The Federal Money Market Fund invests primarily in securities issued by U.S. governmental agencies and instrumentalities whose interest and principal payments are neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. These agencies and instrumentalities include, among others, the Federal Home Loan Banks, the Federal National Mortgage Association, and the Federal Home Loan Mortgage Corporation. The Fund also may invest in securities issued by U.S. governmental agencies and instrumentalities whose interest and principal payments are backed by the full faith and credit of the U.S. government, such as those issued by the U.S. Treasury and the Government National Mortgage Association (GNMA). The Admiral Treasury Money Market Fund invests solely in securities whose interest and principal payments are backed by the full faith and credit of the U.S. government. At least 80% of the Funds assets will be invested in U.S. Treasury securities. The remainder of the Funds assets may include securities issued by U.S. governmental agencies such as the GNMA, the Small Business Administration, and the Federal Financing Bank. The market values of U.S. government and agency securities and U.S. Treasury securities are subject to fluctuation. 16 Plain Talk About U.S. Government-Sponsored Entities A variety of U.S. government-sponsored entities (GSEs), such as the Federal Home Loan Mortgage Corporation (FHLMC), the Federal National Mortgage Association (FNMA), and the Federal Home Loan Banks (FHLBs), issue debt and mortgage-backed securities. Although GSEs may be chartered or sponsored by acts of Congress, they are not funded by congressional appropriations. In September of 2008, the U.S. Treasury placed FNMA and FHLMC under conservatorship and appointed the Federal Housing Finance Agency (FHFA) to manage their daily operations. In addition, the U.S. Treasury entered into purchase agreements with FNMA and FHLMC to provide them with capital in exchange for senior preferred stock. Generally, their securities are neither issued nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. government. In most cases, these securities are supported only by the credit of the GSE, standing alone. In some cases, a GSEs securities may be supported by the ability of the GSE to borrow from the U.S. Treasury or may be supported by the U.S. government in some other way. Securities issued by the Government National Mortgage Association (GNMA), however, are backed by the full faith and credit of the U.S. government. Each Fund is subject, to a limited extent, to credit risk, which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline. The three Funds differ mainly in terms of credit risk. Overall, each Funds credit quality is considered to be very high. In relative terms, the Admiral Treasury Money Market Fund, which invests in securities backed by the full faith and credit of the U.S. government, offers the lowest credit riskand generally the lowest yieldof the three Funds. Because many of the securities included in the Federal Money Market Fund are not backed by the full faith and credit of the U.S. government, the potential credit risk and yield for the Fund are somewhat higher than for the Admiral Treasury Money Market Fund. Although the credit quality of its securities is very high, the Prime Money Market Fund faces more risk because it invests in money market securities issued by private companies. It is possible that one or more of these companies may experience financial difficulties and, as a result, may fail to pay interest to the Fund or to return the Funds principal when repayment is due. Therefore, the Prime Money Market 17 Fund presents the highest credit riskand generally offers the highest yieldof the three Funds. Under certain circumstances, the exposure to a single issuer could cause the Prime Money Market Fund or the Federal Money Market Fund to fail to maintain a share price of $1. Although each Fund invests in high-quality money market instruments, the three Funds are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other agency of the U.S. government. The Prime Money Market and Federal Money Market Funds each reserve the right to invest in repurchase agreements, which are subject to specific risks. Plain Talk About Repurchase Agreements Repurchase agreements are contracts in which a ba nk or securities dealer sells government securities and agrees to repurchase the securities on a specific date (normally the next business day) at a specific price. Repurchase agreements carry several risks. For instance, if the seller is unable to repurchase the securities as promised, a Fund may experience a loss when trying to sell the securities to another buyer. Also, if the seller becomes insolvent, a bankruptcy court may determine that the securities do not belong to the Fund and order that the securities be used to pay off the sellers debts. The Funds advisor believes that these risks can be controlled through careful security and counterparty selection and monitoring. Each Fund reserves the right to invest, to a limited extent, in adjustable-rate securities, which are a type of derivative. An adjustable-rate securitys interest rate, as the name implies, is not set; instead, it fluctuates periodically. Generally, the securitys yield is based on a U.S. dollar-based interest-rate benchmark such as the federal funds rate, the 90-day U.S. T reasury bill rate, or the London Interbank Offered Rate (LIBOR). Adjustable-rate securities reset their yields on a periodic basis (for example, daily, weekly, or quarterly) or upon a change in the benchmark interest rate. These yields are closely correlated to changes in money market interest rates. The Funds will not use derivatives for speculation or for the purpose of leveraging (magnifying) investment returns. 18 Plain Talk About Derivatives A derivative is a financial contract whose value is based on the value of a financial asset (such as a stock, a bond, or a currency), a money market benchmark (such as U.S. Treasury bill rates or the federal funds effective rate), a physical asset (such as gold, oil, or wheat), a market index (such as the Barclays U.S. Aggregate Bond Index), or a reference rate (such as LIBOR). In addition, the Prime Money Market and Federal Money Market Funds may each invest up to 5% of their net assets in illiquid securities. These are securities that a Fund may not be able to sell within seven days in the ordinary course of business at approximately the price at which they are valued. Plain Talk About Weighted Average Maturity and Weighted Average Life A money market fund will maintain a dollar-weighted average maturity (WAM) of 60 days or less and a dollar-weighted average life (WAL) of 120 days or less. For purposes of calculating a funds WAM, the maturity of certain longer-term adjustable-rate securities held in the portfolio will generally be the period remaining until the next interest rate adjustment. When calculating its WAL, the maturity for these adjustable-rate securities will generally be the final maturity datethe date on which principal is expected to be returned in full. Maintaining a WAL of 120 days or less limits a funds ability to invest in longer-term adjustable-rate securities, which are generally more sensitive to changes in interest rates, particularly in volatile markets. Cash Management Each Funds daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. When investing in a Vanguard CMT Fund, each Fund bears its proportionate share of the at-cost expenses of the CMT Fund in which it invests. Temporary Investment Measures Each Fund may temporarily depart from its normal investment policies and strategiesfor instance, by allocating substantial assets to cash equivalent investmentsin response to adverse or unusual market, economic, political, or other conditions. In doing so, each Fund may succeed in avoiding losses, but may otherwise fail to achieve its investment objective. 19 Frequent Trading or Market-Timing Vanguard anticipates that shareholders will purchase and sell shares of money market funds frequently because these funds are designed to offer investors a liquid investment. For this reason, the board of trustees of each Fund has determined that it is not necessary to adopt policies and procedures designed to detect and deter frequent trading and market-timing in the money market fund shares. For information on frequent-trading limits of other Vanguard funds, please see the appropriate funds prospectus. The Funds and Vanguard Each Fund is a member of The Vanguard Group, a family of more than 170 mutual funds holding assets of approximately $2.7 trillion. All of the funds that are members of The Vanguard Group (other than funds of funds) share in the expenses associated with administrative services and business operations, such as personnel, office space, and equipment. Vanguard Marketing Corporation provides marketing services to the funds. Although shareholders do not pay sales commissions or 12b-1 distribution fees, each fund (other than a fund of funds) or each share class of a fund (in the case of a fund with multiple share classes) pays its allocated share of the Vanguard funds marketing costs. Plain Talk About Vanguards Unique Corporate Structure The Vanguard Group is truly a mutual mutual fund company. It is owned jointly by the funds it oversees and thus indirectly by the shareholders in those funds. Most other mutual funds are operated by management companies that may be owned by one person, by a private group of individuals, or by public investors who own the management companys stock. The management fees charged by these companies include a profit component over and above the companies cost of providing services. By contrast, Vanguard provides services to its member funds on an at-cost basis, with no profit component, which helps to keep the funds expenses low. Investment Advisor The Vanguard Group, Inc., P.O. Box 2600, Valley Forge, PA 19482, which began operations in 1975, serves as advisor to the Funds through its Fixed Income Group. As of August 31, 2014 , Vanguard served as advisor for approximately $2.2 trillion in assets. Vanguard provides investment advisory services to the Funds on an at-cost basis, subject to the supervision and oversight of the trustees and officers of the Funds. 20 For the fiscal year ended August 31, 2014 , the advisory expenses represented an effective annual rate of less than 0.01% of each Funds average net assets. For a discussion of why the board of trustees approved each Funds investment advisory arrangement, see the most recent annual report to shareholders covering the fiscal year ended August 31. Vanguards Fixed Income Group is overseen by: Mortimer J. Buckley , Chief Investment Officer and Managing Director of Vanguard. As Chief Investment Officer, he is responsible for the oversight of Vanguards Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with Vanguard. He received his A.B. in economics from Harvard and an M.B.A. from Harvard Business School. Gregory Davis , CFA, Principal of Vanguard and global head of Vanguards Fixed Income Group. He has direct oversight responsibility for all money market funds, bond funds, and stable value portfolios managed by the Fixed Income Group. He has been with Vanguard since 1999 and has managed investment portfolios since 2000. He received his B.S. in insurance from The Pennsylvania State University and an M.B.A. from The Wharton School of the University of Pennsylvania . David R. Glocke , Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has direct oversight responsibility for all taxable money market funds managed by the Fixed Income Group. See biography below. Paul M. Jakubowski , Principal of Vanguard and head of credit. He has oversight responsibility for investment activities within the credit-related sectors of the taxable fixed income market as well as taxable credit research. He has worked in investment management since joining Vanguard in 2000 and has managed investment portfolios since 2013. He received his B.S. from the University of Richmond and an M.B.A. from Villanova University. Ronald M. Reardon , Principal of Vanguard and head of rates. He has oversight responsibility for investment activities within the rates-related sectors of the taxable fixed income market, including foreign exchange. He has worked in investment management for Vanguard since 2001 and has managed investment portfolios since 2005. He received his B.S. from The College of New Jersey and an M.B.A. from the University of Rochester. 21 The managers primarily responsible for the day-to-day management of the Funds are: David R. Glocke , Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has worked in investment management since 1991; has managed investment portfolios for Vanguard, including the Admiral Treasury Money Market Fund, since 1997; and has managed the Prime Money Market Fund since 2003. Education: B.S., University of Wisconsin. John C. Lanius , Portfolio Manager at Vanguard. He has been with Vanguard since 1996, has worked in investment management since 1997, has managed investment portfolios since 2004, and has managed the Federal Money Market Fund since 2007. Education: B.A., Middlebury College. The Statement of Additional Information provides information about each portfolio managers compensation, other accounts under management, and ownership of shares of the Funds. Dividen ds, Capital Gains, and Taxes Fund Distributions Each Fund distributes to shareholders virtually all of its net income (interest less expenses). Each Fund may also realize capital gains from the sale of its holdings and distribute these gains (net of losses) to shareholders as capital gains distributions. As a money market fund, the Funds distributions are expected to consist primarily of income dividends. The Funds income dividends are declared daily and distributed monthly. You can receive distributions of income or capital gains in cash, or you can have them automatically reinvested in more shares of the Fund. Basic Tax Points Vanguard will send you a statement each year showing the tax status of all your distributions. In addition, investors in taxable accounts should be aware of the following basic federal income tax points:  Distributions are taxable to you whether or not you reinvest these amounts in additional Fund shares.  Distributions declared in Decemberif paid to you by the end of Januaryare taxable as if received in December.  Any income dividend distribution or short-term capital gains distributio n that you receive is taxable to you as ordinary income. 22  Any distribution of net long-term capital gains is taxable to you as long-term capital gains, no matter how long you have owned shares in the Fund. Because of the short-term nature of each Funds holdings, the Fund generally does not expect to make distributions of net long-term capital gains.  Any conversion between classes of shares of the same fund is a nontaxable event. By contrast, an exchange between classes of shares of different funds is a taxable event. Individuals, trusts, and estates whose income exceeds certain threshold amounts are subject to a 3.8% Medicare contribution tax on net investment income. Net investment income takes into account distributions paid by the Fund and capital gains from any sale or exchange of Fund shares. Income dividends and capital gains distributions that you receive may be subject to state and local income taxes. Depending on your states rules, however, any dividends attributable to interest earned on direct obligations of the U.S. government may be exempt from state and local taxes. Vanguard will notify you each year how much, if any, of your dividends may qualify for this exemption. This prospectus provides general tax information only. If you are investing through a tax-deferred retirement account, such as an IRA, special tax rules apply. Please consult your tax advisor for detailed information about any tax consequences for you. General Information Backup withholding. By law, Vanguard must withhold 28% of any taxable distributions or redemptions from your account if you do not: Provide us with your correct taxpayer identification number. Certify that the taxpayer identification number is correct. Confirm that you are not subject to backup withholding. Similarly, Vanguard must withhold taxes from your account if the IRS instructs us to do so. Foreign investors. Vanguard funds offered for sale in the United States (Vanguard U.S. funds), including the Funds offered in this prospectus, generally are not sold outside the United States, except to certain qualified investors. Non-U.S. investors should be aware that U.S. withholding and estate taxes and certain U.S. tax reporting requirements may apply to any investments in Vanguard U.S. funds. Foreign investors should visit the Non-U.S. Investors page on our website at vanguard.com for information on Vanguards non-U.S. products. 23 Invalid addresses. If an income dividend distribution or capital gains distribution check mailed to your address of record is returned as undeliverable, Vanguard will automatically reinvest the distribution and all future distributions until you provide us with a valid mailing address. Reinvestments will receive the net asset value calculated on the date of the reinvestment. Share Price Share price, also known as net asset value , or NAV, is calculated each business day as of the close of regular trading on the New York Stock Exchange (NYSE) , generally 4 p.m., Eastern time. The NAV per share for the Federal Money Market and Admiral Treasury Money Market Funds is computed by dividing the total assets, minus liabilities, of each Fund by the number of Fund shares outstanding. Each share class of the Prime Money Market Fund has its own NAV, which is computed by dividing the total assets, minus liabilities, allocated to the share class by the number of Fund shares outstanding for that class. On U.S. holidays or other days when the NYSE is closed, the NAV is not calculated, and the Funds do not sell or redeem shares. However, on those days the value of a Funds assets may be affected to the extent that the Fund holds securities that change in value on those days (such as foreign securities that trade on foreign markets that are open ). The instruments held by a Vanguard money market fund are valued on the basis of amortized cost. The values of any mutual fund shares held by a fund are based on the NAVs of the shares. The values of any ETF or closed-end fund shares held by a fund are based on the market value of the shares. Although the stable share price is not guaranteed, the NAV of Vanguard money market funds is expected to remain at $1 per share. Instruments are purchased and managed with that goal in mind. Vanguard money market fund yields are available on our website at vanguard.com/prices . 24 Financial Highlights The following financial highlights tables are intended to help you understand each Funds financial performance for the periods shown, and certain information reflects financial results for a single Fund share. The total returns in each table represent the rate that an investor would have earned or lost each period on an investment in the Fund (assuming reinvestment of all distributions). This information has been obtained from the financial statements audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose reportalong with each Funds financial statementsis included in the Funds most recent annual report to shareholders. You may obtain a free copy of the latest annual or semiannual report by visiting vanguard.com or by contacting Vanguard by telephone or mail. Plain Talk About How to Read the Financial Highlights Tables This explanation uses the Prime Money Market Funds Investor Shares as an example. The Investor Shares began fiscal year 2014 with a net asset value (share price) of $1.00 per share. During the year, each Investor Share earned $0.0001 from investment income (interest). Shareholders received $0.0001 per share in the form of dividend distributions. The earnings ($0.0001 per share) minus the distributions ($0.0001 per share) resulted in a share price of $1.00 at the end of the year. For a shareholder who reinvested the distributions in the purchase of more shares, the total return was 0.02% for the year. As of August 31, 2014 , the Investor Shares had approximately $ 102 billion in net assets. For the year, the expense ratio was 0.14% ($1.40 per $1,000 of net assets), and the net investment income amounted to 0.01% of average net assets. 25 Prime Money Market Fund Investor Shares Year Ended August 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $ Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations Distributions Dividends from Net Investment Income ) Distributions from Realized Capital Gains ) 1     Total Distributions ) Net Asset Value, End of Period $ Total Return 2 % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ Ratio of Total Expenses to Average Net Assets % 3 % 3 % % % Ratio of Net Investment Income to Average Net Assets % 1 Distribution was less than $0.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. 3 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2014 and 0.17% for 2013. For additional information, see Note B in the Notes to Financial Statements section of the Funds current annual report to shareholders date d August 31, 2014. 26 Federal Money Market Fund Year Ended August 31, For a Share Outstanding Throughout Each Period 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Investment Operations Net Investment Income .0001 .0001 .0001 .0002 .0004 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0001 .0001 .0002 .0004 Distributions Dividends from Net Investment Income (.0001 ) (.0001 ) (.0001 ) (.0002 ) (.0004 ) Distributions from Realized Capital Gains (.0000 ) 1 — Total Distributions (.0001 ) (.0001 ) (.0001 ) (.0002 ) (.0004 ) Net Asset Value, End of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return 2 0.02 % 0.01 % 0.01 % 0.02 % 0.04 % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ 3,108 $ 3,522 $ 4,103 $ 4,794 $ 6,048 Ratio of Expenses to Average Net Assets 0.09 % 3 0.13 % 3 0.12 % 3 0.19 % 3 0.22 % Ratio of Net Investment Income to Average Net Assets 0.01 % 0.01 % 0.01 % 0.02 % 0.04 % 1 Distribution was less than $0.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. 3 The ratio of total expenses to average net assets before an expense reduction was 0.11% for 2014, 0.14% for 2013, 0.16% for 2012, and 0.20% for 2011. For additional information, see Note B in the Notes to Financial Statements section of the Fund’s current annual report to shareholders dated August 31, 2014. 27 Admiral Treasury Money Market Fund Year Ended August 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $ Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments      Total from Investment Operations Distributions Dividends from Net Investment Income ) Distributions from Realized Capital Gains ) 1     Total Distributions ) Net Asset Value, End of Period $ Total Return 2 % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ Ratio of Total Expenses to Average Net Assets % 3 % 3 % 3 % 3 % Ratio of Net Investment Income to Average Net Assets % 1 Distributions from realized capital gains were less than $0.0001 per share. 2 Total returns do not include account service fees that may have applied in the periods shown. 3 The ratio of total expenses to average net assets before an expense reduction was 0.09% for 2014, 0.09% for 2013, 0.10% for 2012, and 0.12% for 2011. For additional information, see Note B in the Notes to Financial Statements section of the Funds current annual report to shareholders dated August 31, . 28 Investing With Vanguard This section of the prospectus explains the basics of doing business with Vanguard. Vanguard fund shares can be held directly with Vanguard or indirectly through an intermediary, such as a bank, a broker, or an investment advisor. If you hold Vanguard fund shares directly with Vanguard, you should carefully read each topic within this section that pertains to your relationship with Vanguard. If you hold Vanguard fund shares indirectly through an intermediary (including shares held through a Vanguard brokerage account), please see Investing With Vanguard Through Other Firms , and also refer to your account agreement with the intermediary for information about transacting in that account. Vanguard reserves the right to change the following policies without notice. Please call or check online for current information. See Contacting Vanguard. For Vanguard fund shares held directly with Vanguard, each fund you hold in an account is a separate fund account. For example, if you hold three funds in a nonretirement account titled in your own name, two funds in a nonretirement account titled jointly with your spouse, and one fund in an individual retirement account, you have six fund accountsand this is true even if you hold the same fund in multiple accounts. Note that each reference to you in this prospectus applies to any one or more registered account owners or persons authorized to transact on your account. Purchasing Shares Vanguard reserves the right, without notice, to increase or decrease the minimum amount required to open, convert shares to, or maintain a fund account or to add to an existing fund account. Investment minimums may differ for certain categories of investors. Account Minimums for Investor Shares To open and maintain an account. For the Prime Money Market and Federal Money Market Funds$3,000. For the Admiral Treasury Money Market Fund$50,000. To add to an existing account. Generally $1 . How to Initiate a Purchase Request Be sure to check Exchanging Shares and Other Rules You Should Know before placing your purchase request. Online. You may open certain types of accounts, request a purchase of shares, and request an exchange through our website or our mobile application if you are registered for online access. By telephone. You may call Vanguard to begin the account registration process or request that the account-opening forms be sent to you. You may also call Vanguard to 29 request a purchase of shares in your account or to request an exchange. See Contacting Vanguard . By mail. You may send Vanguard your account registration form and check to open a new fund account. To add to an existing fund account, you may send your check with an Invest-by-Mail form (from a transaction confirmation or your account statement), with a deposit slip (available online), or with a written request. You may also send a written request to Vanguard to make an exchange. For a list of Vanguard addresses, see Contacting Vanguard . How to Pay for a Purchase By electronic bank transfer. You may purchase shares of a Vanguard fund through an electronic transfer of money from a bank account. To establish the electronic bank transfer service on an account, you must designate the bank account online, complete a special form, or fill out the appropriate section of your account registration form. After the service is set up on your account, you can purchase shares by electronic bank transfer on a regular schedule (Automatic Investment Plan) or upon request. Your purchase request can be initiated online (if you are registered for online access), by telephone, or by mail. By wire. Wiring instructions vary for different types of purchases. Please call Vanguard for instructions and policies on purchasing shares by wire. See Contacting Vanguard. By check. You may make initial or additional purchases to your fund account by sending a check or by utilizing our mobile application if you are registered for online access. Also see How to Initiate a Purchase Request. Make your check payable to Vanguard and include the appropriate fund number (e.g., Vanguardxx). For a list of Fund numbers (for Funds in this prospectus), see Additional Information . By exchange. You may purchase shares of a Vanguard fund using the proceeds from the simultaneous redemption of shares of another Vanguard fund. You may initiate an exchange online (if you are registered for online access), by telephone, or by mail . See Exchanging Shares . Trade Date The trade date for any purchase request received in good order will depend on the day and time Vanguard receives your request, the manner in which you are paying, and the type of fund you are purchasing. Your purchase will be executed using the NAV as calculated on the trade date. NAVs are calculated only on days that the New York Stock Exchange (NYSE) is open for trading (a business day). For purchases by check into all funds other than money market funds and for purchases by exchange , wire , or electronic bank transfer (not using an Automatic Investment Plan) into all funds: If the purchase request is received by Vanguard on a 30 business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date for the purchase will be the same day. If the purchase request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date for the purchase will be the next business day. For purchases by check into money market funds: If the purchase request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date for the purchase will be the next business day. If the purchase request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date for the purchase will be the second business day following the day Vanguard receives the purchase request. Because money market instruments must be purchased with federal funds and it takes a money market mutual fund one business day to convert check proceeds into federal funds, the trade date for the purchase will be one business day later than for other funds. For purchases by electronic bank transfer using an Automatic Investment Plan : Your trade date generally will be the date you designated for withdrawal of funds from your bank account. Your bank account generally will be debited on the business day after your trade date. If the date you designated for withdrawal of funds from your bank account falls on a weekend, holiday, or other nonbusiness day, your trade date generally will be the previous business day. If your purchase request is not accurate and complete, it may be rejected. See Other Rules You Should KnowGood Order . For further information about purchase transactions, consult our website at vanguard.com or see Contacting Vanguard . Earning Dividends You generally begin earning dividends on the business day following your trade date. When buying money market fund shares through a federal funds wire on a business day , however, you generally can begin earning dividends immediately by making a purchase request by telephone to Vanguard before 10:45 a.m., Eastern time (2 p.m., Eastern time, for Vanguard Prime Money Market Fund). Other Purchase Rules You Should Know Check purchases. All purchase checks must be written in U.S. dollars and must be drawn on a U.S. bank. Vanguard does not accept cash, travelers checks, or money orders. In addition, Vanguard may refuse starter checks and checks that are not made payable to Vanguard. New accounts. We are required by law to obtain from you certain personal information that we will use to verify your identity. If you do not provide the information, we may 31 not be able to open your account. If we are unable to verify your identity, Vanguard reserves the right, without notice, to close your account or take such other steps as we deem reasonable. Certain types of accounts may require additional documentation. Refused or rejected purchase requests. Vanguard reserves the right to stop selling fund shares or to reject any purchase request at any time and without notice, including, but not limited to, purchases requested by exchange from another Vanguard fund. This also includes the right to reject any purchase request because the investor has a history of frequent trading or because the purchase may negatively affect a funds operation or performance. Large purchases. Call Vanguard before attempting to invest a large dollar amount. No cancellations. Vanguard will not accept your request to cancel any purchase request once processing has begun. Please be careful when placing a purchase request. Converting Shares When a conversion occurs, you receive shares of one class in place of shares of another class of the same fund. At the time of conversion, the dollar value of the new shares you receive equals the dollar value of the old shares that were converted. In other words, the conversion has no effect on the value of your investment in the fund at the time of the conversion. However, the number of shares you own after the conversion may be greater than or less than the number of shares you owned before the conversion, depending on the net asset values of the two share classes. Vanguard will not accept your request to cancel any self-directed conversion request once processing has begun. Please be careful when placing a conversion request. A conversion between share classes of the same fund is a nontaxable event. Trade Date The trade date for any conversion request received in good order will depend on the day and time Vanguard receives your request. Your conversion will be executed using the NAVs of the different share classes on the trade date. NAVs are calculated only on days that the NYSE is open for trading (a business day). For a conversion request received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. For a conversion request received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day. See Other Rules You Should Know. 32 Conversions to Institutional Shares You are eligible for a self-directed conversion from another share class to Institutional Shares of the same Fund (if available), provided that your account meets all Institutional Shares eligibility requirements. You may request a conversion through our website (if you are registered for online access), or you may contact Vanguard by telephone or by mail to request this transaction. Accounts that qualify for Institutional Shares will not be automatically converted. Mandatory Conversions to Investor Shares If an account no longer meets the balance requirements for Institutional Shares, Vanguard may automatically convert the shares in the account to Investor Shares. A decline in the account balance because of market movement may result in such a conversion. Vanguard will notify the investor in writing before any mandatory conversion occurs. Redeeming Shares How to Initiate a Redemption Request Be sure to check Exchanging Shares and Other Rules You Should Know before placing your redemption request. Online. You may request a redemption of shares or request an exchange through our website or our mobile application if you are registered for online access. By telephone. You may call Vanguard to request a redemption of shares or an exchange. See Contacting Vanguard . By mail. You may send a written request to Vanguard to redeem from a fund account or to make an exchange. See Contacting Vanguard . By writing a check. If you have established the checkwriting service on your account, you can redeem shares by writing a check for $250 or more. How to Receive Redemption Proceeds By electronic bank transfer. You may have the proceeds of a fund redemption sent directly to a designated bank account. To establish the electronic bank transfer service on an account, you must designate a bank account online, complete a special form, or fill out the appropriate section of your account registration form. After the service is set up on your account, you can redeem shares by electronic bank transfer on a regular schedule (Automatic Withdrawal Plan) or upon request. Your redemption request can be initiated online (if you are registered for online access), by telephone, or by mail. 33 By wire. To receive your proceeds by wire, you may instruct Vanguard to wire your redemption proceeds ($100 minimum) to a previously designated bank account. To establish the wire redemption service, you generally must designate a bank account online, complete a special form, or fill out the appropriate section of your account registration form. By exchange. You may have the proceeds of a Vanguard fund redemption invested directly in shares of another Vanguard fund. You may initiate an exchange online (if you are registered for online access), by telephone, or by mail . See Exchanging Shares . By check. If you have not chosen another redemption method, Vanguard will mail you a redemption check, generally payable to all registered account owners, normally within two business days of your trade date, and generally to the address of record. Trade Date The trade date for any redemption request received in good order will depend on the day and time Vanguard receives your request and the manner in which you are redeeming. Your redemption will be executed using the NAV as calculated on the trade date. NAVs are calculated only on days that the NYSE is open for trading (a business day). For redemptions by check , exchange , or wire : If the redemption request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. If the redemption request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day.  Note on timing of wire redemptions from money market funds: For telephone requests received by Vanguard on a business day before 10:45 a.m., Eastern time (2 p.m., Eastern time, for Vanguard Prime Money Market Fund), the redemption proceeds generally will leave Vanguard by the close of business the same day. For telephone requests received by Vanguard on a business day after those cut-off times, or on a nonbusiness day, and for all requests other than by telephone, the redemption proceeds generally will leave Vanguard by the close of business on the next business day.  Note on timing of wire redemptions from all other funds: For requests received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the redemption proceeds generally will leave Vanguard by the close of business on the next business day. For requests received by Vanguard on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the redemption proceeds generally will leave Vanguard by the close of business on the second business day after Vanguard receives the request. 34 For redemptions by electronic bank transfer using an Automatic Withdrawal Plan : Your trade date generally will be the date you designated for withdrawal of funds (redemption of shares) from your Vanguard account. Proceeds of redeemed shares generally will be credited to your designated bank account two business days after your trade date. If the date you designated for withdrawal of funds from your Vanguard account falls on a weekend, holiday, or other nonbusiness day, your trade date generally will be the previous business day. For redemptions by electronic bank transfer not using an Automatic Withdrawal Plan: If the redemption request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. If the redemption request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day. If your redemption request is not accurate and complete, it may be rejected. If we are unable to send your redemption proceeds by wire or electronic bank transfer because the receiving institution rejects the transfer, Vanguard will make additional efforts to complete your transaction. If Vanguard is still unable to complete the transaction, we may send the proceeds of the redemption to you by check, generally payable to all registered account owners, or use your proceeds to purchase new shares of the fund from which you sold shares for the purpose of the wire or electronic bank transfer transaction. See Other Rules You Should KnowGood Order . For further information about redemption transactions, consult our website at vanguard.com or see Contacting Vanguard . Earning Dividends You generally will continue earning dividends until the first business day following your trade date. Generally, there are two exceptions to this rule: (1) If you redeem shares by writing a check against your account, the shares will stop earning dividends on the day that your check posts to your account; and (2) For money market funds, if you redeem shares with a same-day wire request before 10:45 a.m., Eastern time on a business day (2 p.m., Eastern time, for Vanguard Prime Money Market Fund), the shares will stop earning dividends that same day. Other Redemption Rules You Should Know Documentation for certain accounts. Special documentation may be required to redeem from certain types of accounts, such as trust, corporate, nonprofit, or retirement accounts. Please call us before attempting to redeem from these types of accounts. 35 Potentially disruptive redemptions. Vanguard reserves the right to pay all or part of a redemption in kindthat is, in the form of securitiesif we reasonably believe that a cash redemption would negatively affect the funds operation or performance or that the shareholder may be engaged in market-timing or frequent trading. Under these circumstances, Vanguard also reserves the right to delay payment of the redemption proceeds for up to seven calendar days. By calling us before you attempt to redeem a large dollar amount, you may avoid in-kind or delayed payment of your redemption. Recently purchased shares. Although you can redeem shares at any time, proceeds may not be made available to you until the fund collects payment for your purchase. This may take up to seven calendar days for shares purchased by check or by electronic bank transfer. If you have written a check on a fund with checkwriting privileges, that check may be rejected if your fund account does not have a sufficient available balance. Share certificates. Share certificates are no longer issued for Vanguard funds. Shares currently held in certificates cannot be redeemed, exchanged, converted, or transferred (reregistered) until you return the certificates (unsigned) to Vanguard by registered mail. For the correct address, see Contacting Vanguard . Address change. If you change your address online or by telephone, there may be up to a 14-day restriction on your ability to request check redemptions online and by telephone. You can request a redemption in writing at any time. Confirmations of address changes are sent to both the old and new addresses. Payment to a different person or address. At your request, we can make your redemption check payable, or wire your redemption proceeds, to a different person or send it to a different address. However, this generally requires the written consent of all registered account owners and may require a signature guarantee or a notarized signature. You may obtain a signature guarantee from some commercial or savings banks, credit unions, trust companies, or member firms of a U.S. stock exchange. No cancellations. Vanguard will not accept your request to cancel any redemption request once processing has begun. Please be careful when placing a redemption request. Emergency circumstances. Vanguard funds can postpone payment of redemption proceeds for up to seven calendar days. In addition, Vanguard funds can suspend redemptions and/or postpone payments of redemption proceeds beyond seven calendar days at times when the NYSE is closed or during emergency circumstances, as determined by the SEC. In connection with a determination by the board of trustees, in accordance with Rule 22e-3 under the Investment Company Act of 1940, a money market fund may suspend redemptions and postpone payment of redemption proceeds in order to facilitate an orderly liquidation of the fund. 36 Exchanging Shares An exchange occurs when you use the proceeds from the redemption of shares of one Vanguard fund to simultaneously purchase shares of a different Vanguard fund. You can make exchange requests online (if you are registered for online access), by telephone, or by mail. See Purchasing Shares and Redeeming Shares . If the NYSE is open for regular trading (generally until 4 p.m., Eastern time, on a business day) at the time an exchange request is received in good order, the trade date generally will be the same day. See Other Rules You Should KnowGood Order for additional information on all transaction requests. Vanguard will not accept your request to cancel any exchange request once processing has begun. Please be careful when placing an exchange request. Please note that Vanguard reserves the right, without notice, to revise or terminate the exchange privilege, limit the amount of any exchange, or reject an exchange, at any time, for any reason. Other Rules You Should Know Prospectus and Shareholder Report Mailings Vanguard attempts to eliminate the unnecessary expense of duplicate mailings by sending just one summary prospectus (or prospectus) and/or shareholder report when two or more shareholders have the same last name and address. You may request individual prospectuses and reports by contacting our Client Services Department in writing, by telephone, or online. See Contacting Vanguard . Vanguard.com Registration. If you are a registered user of vanguard.com, you can review your account holdings; buy, sell, or exchange shares of most Vanguard funds; and perform most other transactions through our website. You must register for this service online. Electronic delivery. Vanguard can deliver your account statements, transaction confirmations, prospectuses, tax forms, and shareholder reports electronically. If you are a registered user of vanguard.com , you can consent to the electronic delivery of these documents by logging on and changing your mailing preferences under Account Maintenance. You can revoke your electronic consent at any time through our website, and we will begin to send paper copies of these documents within 30 days of receiving your revocation. 37 Telephone Transactions Automatic. When we set up your account, we will automatically enable you to do business with us by telephone, unless you instruct us otherwise in writing. Tele-Account ® . To obtain fund and account information through Vanguards automated telephone service, you must first establish a Personal Identification Number (PIN) by calling Tele-Account at 800-662-6273. Proof of a callers authority. We reserve the right to refuse a telephone request if the caller is unable to provide the requested information or if we reasonably believe that the caller is not an individual authorized to act on the account. Before we allow a caller to act on an account, we may request the following information:  Authorization to act on the account (as the account owner or by legal documentation or other means). Account registration and address. Fund name and account number, if applicable. Other information relating to the caller, the account owner, or the account. Good Order We reserve the right to reject any transaction instructions that are not in good order. Good order generally means that your instructions:  Are provided by the person(s) authorized in accordance with Vanguards policies and procedures to access the account and request transactions. Include the fund name and account number. Include the amount of the transaction (stated in dollars, shares, or percentage). Have an original signature and date from the authorized person(s). Written instructions also must generally include:  Signature guarantees or notarized signatures, if required for the type of transaction. (Call Vanguard for specific requirements.)  Any supporting documentation that may be required. Written instructions are acceptable when a Vanguard form is not applicable . The requirements vary among types of accounts and transactions. For more information, consult our website at vanguard.com or see Contacting Vanguard. Vanguard reserves the right, without notice, to revise the requirements for good order. Future Trade-Date Requests Vanguard does not accept requests to hold a purchase, conversion, redemption, or exchange transaction for a future date. All such requests will receive trade dates as 38 previously described in Purchasing Shares , Converting Shares , Redeeming Shares, and Exchanging Shares . Vanguard reserves the right to return future-dated purchase checks. Accounts With More Than One Owner If an account has more than one owner or authorized person, Vanguard generally will accept instructions from any one owner or authorized person. Responsibility for Fraud Vanguard will not be responsible for any account losses because of fraud if we reasonably believe that the person transacting business on an account is authorized to do so. Please take precautions to protect yourself from fraud. Keep your account information private, and immediately review any account statements or other information that we provide to you. It is important that you contact Vanguard immediately about any transactions or changes to your account that you believe to be unauthorized. Uncashed Checks Please cash your distribution or redemption checks promptly. Vanguard will not pay interest on uncashed checks. Vanguard may be required to transfer assets related to uncashed checks to a state under the states abandoned property law. Dormant Accounts If your account has no activity in it for a period of time, Vanguard may be required to transfer it to a state under the states abandoned property law. Unusual Circumstances If you experience difficulty contacting Vanguard online or by telephone, you can send us your transaction request by regular or express mail. See Contacting Vanguard for addresses. Investing With Vanguard Through Other Firms You may purchase or sell shares of most Vanguard funds through a financial intermediary, such as a bank, a broker, or an investment advisor. Please consult your financial intermediary to determine which, if any, shares are available through that firm and to learn about other rules that may apply. Account Service Fee Vanguard charges a $20 account service fee on fund accounts that have a balance below $10,000 for any reason, including market fluctuation. The account service fee applies to both retirement and nonretirement fund accounts and will be assessed on fund accounts in all Vanguard funds, regardless of the account minimum. The fee, 39 which will be collected by redeeming fund shares in the amount of $20, will be deducted from a fund account only once per calendar year. If you register on vanguard.com and elect to receive electronic delivery of statements, reports, and other materials for all of your fund accounts, the account service fee for balances below $10,000 will not be charged, so long as that election remains in effect. The account service fee also does not apply to the following:  Money market sweep accounts owned in connection with a Vanguard Brokerage Services ® account. Accounts held through intermediaries. Accounts held by institutional clients. Accounts held by Voyager, Voyager Select, Flagship, and Flagship Select clients. Eligibility is based on total household assets held at Vanguard, with a minimum of $50,000 to qualify for Vanguard Voyager Services ® , $500,000 for Vanguard Voyager Select Services ® , $1 million for Vanguard Flagship Services ® , and $10 million for Vanguard Flagship Select Services . Vanguard determines eligibility by aggregating assets of all qualifying accounts held by the investor and immediate family members who reside at the same address. Aggregate assets include investments in Vanguard mutual funds, Vanguard ETFs ® , certain annuities through Vanguard, the Vanguard 529 Plan, and certain small-business accounts. Assets in employer-sponsored retirement plans for which Vanguard provides recordkeeping services may be included in determining eligibility if the investor also has a personal account holding Vanguard mutual funds. Note that assets held in a Vanguard Brokerage Services account (other than Vanguard funds, including Vanguard ETFs) are not included when determining a households eligibility.  Participant accounts in employer-sponsored defined contribution plans.* Please consult your enrollment materials for the rules that apply to your account. Section 529 college savings plans. The following Vanguard fund accounts have alternative fee structures: SIMPLE IRAs, certain Individual 403(b)(7) Custodial Accounts, Vanguard Retirement Investment Program pooled plans, and Vanguard Individual 401(k) Plans. Low-Balance Accounts Each Fund reserves the right to liquidate a fund account whose balance falls below the account minimum for any reason, including market fluctuation. This policy applies to nonretirement fund accounts and accounts that are held through intermediaries. 40 Right to Change Policies In addition to the rights expressly stated elsewhere in this prospectus, Vanguard reserves the right, without notice, to (1) alter, add, or discontinue any conditions of purchase (including eligibility requirements), redemption, exchange, conversion, service, or privilege at any time; (2) accept initial purchases by telephone; (3) freeze any account and/or suspend account services if Vanguard has received reasonable notice of a dispute regarding the assets in an account, including notice of a dispute between the registered or beneficial account owners, or if Vanguard reasonably believes a fraudulent transaction may occur or has occurred; (4) temporarily freeze any account and/or suspend account services upon initial notification to Vanguard of the death of the shareholder until Vanguard receives required documentation in good order; (5) alter, impose, discontinue, or waive any purchase fee, redemption fee, account service fee, or other fees charged to a group of shareholders; and (6) redeem an account or suspend account privileges, without the owners permission to do so, in cases of threatening conduct or activity Vanguard believes to be suspicious, fraudulent, or illegal. Changes may affect any or all investors. These actions will be taken when, at the sole discretion of Vanguard management, Vanguard reasonably believes they are deemed to be in the best interest of a fund. Share Classes Vanguard reserves the right, without notice, to change the eligibility requirements of its share classes, including the types of clients who are eligible to purchase each share class. Fund and Account Updates Confirmation Statements We will send (or provide through our website, whichever you prefer) a confirmation of your trade date and the amount of your transaction when you buy, sell, exchange, or convert shares. However, we will not send confirmations reflecting only checkwriting redemptions or the reinvestment of dividend or capital gains distributions. For any month in which you had a checkwriting redemption, a Checkwriting Activity Statement will be sent to you itemizing the checkwriting redemptions for that month. Promptly review each confirmation statement that we provide to you. It is important that you contact Vanguard immediately with any questions you may have about any transaction reflected on a confirmation statement, or Vanguard will consider the transaction properly processed. 41 Portfolio Summaries We will send (or provide through our website, whichever you prefer) quarterly portfolio summaries to help you keep track of your accounts throughout the year. If you prefer, you may request to receive monthly portfolio summaries. Each summary shows the market value of your account at the close of the statement period, as well as all distributions, purchases, redemptions, exchanges, transfers, and conversions for the current calendar quarter (or month). Promptly review each summary that we provide to you. It is important that you contact Vanguard immediately with any questions you may have about any transaction reflected on the summary, or Vanguard will consider the transaction properly processed. Tax Information Statements For most accounts, we are required to provide annual tax forms to assist you in preparing your income tax returns. We will generally send (or provide through our website, whichever you prefer) annual tax forms in January. These forms will report the previous years dividends, proceeds from the sale of shares from taxable accounts, and distributions from IRAs and other retirement plans. Registered users of vanguard.com can also view these forms through our website. Vanguard may also provide you with additional tax-related documentation. For more information, consult our website at vanguard.com or see Contacting Vanguard . Annual and Semiannual Reports We will send (or provide through our website, whichever you prefer) reports about Vanguard Money Market Funds twice a year, in April and October. These reports include overviews of the financial markets and provide the following specific Fund information: Performance assessments and comparisons with industry benchmarks. Reports from the advisor. Financial statements with listings of Fund holdings. 42 Portfolio Holdings We post on our website at vanguard.com , in the Portfolio section of each Funds Portfolio & Management page, a detailed list of the securities held by the Fund as of the last business day of the most recent month. This list is updated within 5 business days after the end of the month and will remain available online for at least 6 months after the initial posting. Please consult the Funds Statement of Additional Information or our website for a description of the policies and procedures that govern disclosure of the Funds portfolio holdings. Contacting Vanguard Web Vanguard.com For the most complete source of Vanguard news For fund, account, and service information For most account transactions For literature requests 24 hours a day, 7 days a week Phone Vanguard Tele-Account ® 800-662-6273 For automated fund and account information Toll-free, 24 hours a day, 7 days a week Investor Information 800-662-7447 For fund and service information (Text telephone for people with hearing For literature requests impairment at 800-749-7273) Hours of operation: MondayFriday, 8 a.m. to 10 p.m., Eastern time; Saturday, 9 a.m. to 4 p.m., Eastern time Client Services 800-662-2739 For account information (Text telephone for people with hearing For most account transactions impairment at 800-749-7273) Hours of operation: MondayFriday, 8 a.m. to 10 p.m., Eastern time; Saturday, 9 a.m. to 4 p.m., Eastern time Institutional Division For information and services for large institutional investors 888-809-8102 Hours of operation: MondayFriday, 8:30 a.m. to 9 p.m., Eastern time Financial Advisor and Intermediary For information and services for financial intermediaries Sales Support 800-997-2798 including financial advisors, broker-dealers, trust institutions, and insurance companies Hours of operation: MondayFriday, 8:30 a.m. to 7 p.m., Eastern time Financial Advisory and Intermediary For account information and trading support for financial Trading Support 800-669-0498 intermediaries including financial advisors, broker-dealers, trust institutions, and insurance companies Hours of operation: MondayFriday, 8:30 a.m. to 5 p.m., Eastern time 43 Vanguard Addresses Please be sure to use the correct address. Use of an incorrect address could delay the processing of your transaction. Regular Mail (Individuals) The Vanguard Group P.O. Box 1110 Valley Forge, PA 19482-1110 Regular Mail (Institutions and Intermediaries) The Vanguard Group P.O. Box 2900 Valley Forge, PA 19482-2900 Registered, Express, or Overnight Mail The Vanguard Group 455 Devon Park Drive Wayne, PA 19087-1815 Additional Information Inception Suitable Newspaper Vanguard CUSIP Date for IRAs Abbreviation Fund Number Number Prime Money Market Fund Investor Shares 6/4/1975 Yes VangPr 30 Federal Money Market Fund Investor Shares 7/13/1981 Yes VangFdl 33 Admiral Treasury Money Market Fund Investor Shares 12/14/1992 Yes VangAdmUST 11 C FA ® is a registered trademark owned by CFA Institute . 44 Glossary of Investment Terms Capital Gains Distribution. Payment to mutual fund shareholders of gains realized on securities that a fund has sold at a profit, minus any realized losses. Cash Equivalent Investments. Cash deposits, short-term bank deposits, and money market instruments that include U.S. Treasury bills and notes, bank certificates of deposit (CDs), repurchase agreements, commercial paper, and bankers acceptances. Citigroup 3-Month U.S. Treasury Bill Index. An index that measures performance of short-term U.S. government debt securities. Dividend Distribution. Payment to mutual fund shareholders of income from interest or dividends generated by a funds investments. Expense Ratio. A funds total annual operating expenses expressed as a percentage of the funds average net assets. The expense ratio includes management and administrative expenses, but it does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is generally measured from the inception date. Money Market Instruments. Short-term, liquid investments (usually with a maturity of 397 days or less) that include U.S. Treasury bills and notes, bank certificates of deposit (CDs), repurchase agreements, commercial paper, and bankers acceptances. Mutual Fund. An investment company that pools the money of many people and invests it in a variety of securities in an effort to achieve a specific objective over time. Principal. The face value of a debt instrument or the amount of money put into an investment. Securities. Stocks, bonds, money market instruments, and other investments. Total Return. A percentage change, over a specified time period, in a mutual funds net asset value, assuming the reinvestment of all distributions of dividends and capital gains. Volatility. The fluctuations in value of a mutual fund or other security. The greater a funds volatility, the wider the fluctuations in its returns. Yield. Income (interest or dividends) earned by an investment, expressed as a percentage of the investments price. 45 P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com For More Information If you are a current Vanguard shareholder and would If you would like more information about Vanguard like information about your account, account Money Market Funds, the following documents are transactions, and/or account statements, please call: available free upon request: Client Services Department Annual/Semiannual Reports to Shareholders Telephone: 800-662-2739 Additional information about the Funds investments is Text telephone for people with hearing impairment: available in the Funds annual and semiannual reports 800-749-7273 to shareholders. In the annual report, you will find a Information Provided by the Securities and discussion of the market conditions and investment Exchange Commission (SEC) policies that significantly affected the Funds You can review and copy information about the Funds performance during their last fiscal year. (including the SAI) at the SECs Public Reference Room Statement of Additional Information (SAI) in Washington, DC. To find out more about this public The SAI provides more detailed information about service, call the SEC at 202-551-8090. Reports and the Funds and is incorporated by reference into (and other information about the Funds are also available in thus legally a part of) this prospectus. the EDGAR database on the SECs website at www.sec.gov, or you can receive copies of this To receive a free copy of the latest annual or semiannual information, for a fee, by electronic request at the report or the SAI, or to request additional information following e-mail address: publicinfo@sec.gov, or by about the Funds or other Vanguard funds, please visit writing the Public Reference Section, Securities and vanguard.com or contact us as follows: Exchange Commission, Washington, DC 20549-1520. The Vanguard Group Funds Investment Company Act file number: Prime Money Investor Information Department Market and Federal Money Market Funds: 811-02554; P.O. Box 2600 Admiral Treasury Money Market Fund: 811-07043 Valley Forge, PA 19482-2600 Telephone: 800-662-7447 Text telephone for people with hearing impairment: 800-749-7273 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. P 030 122014 Vanguard Money Market Funds Prospectus December 19, 2014 Investor Shares for Participants Vanguard Prime Money Market Fund Investor Shares (VMMXX) Vanguard Federal Money Market Fund Investor Shares (VMFXX) Vanguard Admiral Treasury Money Market Fund Investor Shares (VUSXX) This prospectus contains financial data for the Funds through the fiscal year ended August 31, 2014 . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries More on the Funds 13 Prime Money Market Fund 1 The Funds and Vanguard 20 Federal Money Market Fund 5 Investment Advisor 20 Admiral Treasury Money Market Fund 9 Dividends, Capital Gains, and Taxes 22 Share Price 22 Financial Highlights 24 Investing With Vanguard 28 Accessing Fund Information Online 32 Glossary of Investment Terms 33 Vanguard Prime Money Market Fund Investment Objective The Fund seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.13 % 12b-1 Distribution Fee None Other Expenses 0.03 % Total Annual Fund Operating Expenses 1 0.16 % 1 Vanguard and the Fund's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Fund's daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Fund's Board may terminate the temporary expense limitation at any time. 1 Example The following example is intended to help you compare the cost of investing in the Fund’s Investor Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. This example assumes that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 16 $ 52 $ 90 $ 205 Principal Investment Policies The Fund invests primarily in high-quality, short-term money market instruments, including certificates of deposit, banker’s acceptances, commercial paper, Eurodollar and Yankee obligations, and other money market securities. To be considered high-quality, a security generally must be rated in one of the two highest credit-quality categories for short-term securities by at least two nationally recognized rating services (or by one, if only one rating service has rated the security). If unrated, the security must be determined by Vanguard to be of quality equivalent to securities in the two highest credit-quality categories. The Fund invests more than 25% of its assets in securities issued by companies in the financial services industry. The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Principal Risks The Fund is designed for investors with a low tolerance for risk; however, the Fund is subject to the following risks, which could affect the Fund’s performance: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. • Credit risk , which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner or that negative perceptions of the issuer’s ability to make such payments will cause the price of that security to decline. Credit risk should be very low for the Fund because it invests primarily in securities that are considered to be of high quality. 2 • Industry concentration risk , which is the chance that there will be overall problems affecting a particular industry. Because the Fund invests more than 25% of its assets in securities issued by companies in the financial services industry, the Fund’s performance depends to a greater extent on the overall condition of that industry and is more susceptible to events affecting that industry. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund‘s Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Fund. Returns for the Money Market Funds Average are derived from data provided by Lipper, a Thomson Reuters Company. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Prime Money Market Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2014, was 0.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.29% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.00% (quarter ended March 31, 2013). 3 Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Prime Money Market Fund Investor Shares % % % Comparative Benchmarks Citigroup 3-Month U.S. Treasury Bill Index (reflects no deduction for fees or expenses) % % % Money Market Funds Average Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager David R. Glocke, Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has managed the Fund since 2003. Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 4 Vanguard Federal Money Market Fund Investment Objective The Fund seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.09 % 12b-1 Distribution Fee None Other Expenses 0.02 % Total Annual Fund Operating Expenses 1 0.11 % 1 Vanguard and the Fund's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Fund's daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Fund's Board may terminate the temporary expense limitation at any time. 5 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 11 $ 35 $ 62 $ 141 Principal Investment Policies The Fund invests primarily in high-quality, short-term money market instruments. Under normal circumstances, at least 80% of the Fund’s assets are invested in securities issued by the U.S. government and its agencies and instrumentalities. Although these securities are high-quality, most of the securities held by the Fund are neither guaranteed by the U.S. Treasury nor supported by the full faith and credit of the U.S. government. To be considered high-quality, a security generally must be rated in one of the two highest credit-quality categories for short-term securities by at least two nationally recognized rating services (or by one, if only one rating service has rated the security). The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Principal Risks The Fund is designed for investors with a low tolerance for risk; however, the Fund is subject to the following risks, which could affect the Fund’s performance: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. • Credit risk , which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner or that negative perceptions of the issuer’s ability to make such payments will cause the price of that security to decline. Credit risk should be very low for the Fund because it invests primarily in securities that are considered to be of high quality. 6 An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Fund compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Fund. Returns for the U.S. Government Money Market Funds Average are derived from data provided by Lipper, a Thomson Reuters Company. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Federal Money Market Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2014, was 0.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.28% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.00% (quarter ended March 31, 2013). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Federal Money Market Fund Investor Shares 0.02 % 0.09 % 1.67 % Comparative Benchmarks Citigroup 3-Month U.S. Treasury Bill Index (reflects no deduction for fees or expenses) 0.05 % 0.09 % 1.58 % U.S. Government Money Market Funds Average 0.00 0.02 1.34 7 Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager John C. Lanius, Portfolio Manager at Vanguard. He has managed the Fund since 2007. Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 8 Vanguard Admiral Treasury Money Market Fund Investment Objective The Fund seeks to provide current income while maintaining liquidity and a stable share price of $1. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees % 12b-1 Distribution Fee None Other Expenses % Total Annual Fund Operating Expenses 1 % 1 Vanguard and the Fund's Board have voluntarily agreed to temporarily limit certain net operating expenses in excess of the Fund's daily yield so as to maintain a zero or positive yield for the Fund. Vanguard and the Fund's Board may terminate the temporary expense limitation at any time. 9 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $ 9 $ 29 $ 51 $ 115 Principal Investment Policies The Fund invests solely in high-quality, short-term money market securities whose interest and principal payments are backed by the full faith and credit of the U.S. government. Under normal circumstances, at least 80% of the Fund’s assets will be invested in U.S. Treasury securities; the remainder of the assets may be invested in securities issued by U.S. governmental agencies. The Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Principal Risks The Fund is designed for investors with a low tolerance for risk; however, the Fund is subject to the following risks, which could affect the Fund’s performance: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Because the Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. • Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. 10 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Fund compare with those of a relevant market index and a comparative benchmark, which have investment characteristics similar to those of the Fund. Returns for the iMoneyNet Money Fund Report‘s 100% Treasury Funds Average are derived from data provided by iMoneyNet, Inc.; returns for the U.S. Treasury Money Market Funds Average are derived from data provided by Lipper, a Thomson Reuters Company. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Admiral Treasury Money Market Fund Investor Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2014, was 0.01%. During the periods shown in the bar chart, the highest return for a calendar quarter was 1.25% (quarter ended December 31, 2006), and the lowest return for a quarter was 0.00% (quarter ended March 31, 2010). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Admiral Treasury Money Market Fund Investor Shares 0.01 % 0.06 % 1.58 % Comparative Benchmarks iMoneyNet Money Fund Report's 100% Treasury Funds Average 0.00 % 0.00 % 1.19 % U.S. Treasury Money Market Funds Average 0.00 0.00 1.22 11 Investment Advisor The Vanguard Group, Inc. (Vanguard) Portfolio Manager David R. Glocke, Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has managed the Fund since 1997. Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 12 More on the Funds This prospectus describes the principal risks you would face as a Fund shareholder. It is important to keep in mind one of the main axioms of investing: generally, the higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: the lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. Look for this symbol throughout the prospectus. It is used to mark detailed information about the more significant risks that you would confront as a Fund shareholder. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk® explanations along the way. Reading the prospectus will help you decide whether a Fund is the right investment for you. We suggest that you keep this prospectus for future reference. This prospectus offers the Funds’ Investor Shares and is intended for participants in employer-sponsored retirement or savings plans. Another version—for investors who would like to open a personal investment account—can be obtained by visiting our website at vanguard.com or by calling Vanguard at 800-662-7447. Plain Talk About Costs of Investing Costs are an important consideration in choosing a mutual fund. That is because you, as a shareholder, pay a proportionate share of the costs of operating a fund, plus any transaction costs incurred when the fund buys or sells securities. These costs can erode a substantial portion of the gross income or the capital appreciation a fund achieves. Even seemingly small differences in expenses can, over time, have a dramatic effect on a fund‘s performance. The following sections explain the investment policies that each Fund uses in pursuit of its objective. The Fund’s board of trustees, which oversees the Fund’s management, may change investment policies in the interest of shareholders without a shareholder vote, unless those policies are designated as fundamental. The Federal Money Market Fund’s policy of investing at least 80% of its assets in securities issued by the U.S. government and its agencies and instrumentalities and the Admiral Treasury Money Market Fund’s policy of investing at least 80% of its assets in U.S. Treasury securities may be changed only upon 60 days’ notice to shareholders. 13 Market Exposure Each Fund’s primary policy is to invest in very high-quality money market instruments. Also known as cash equivalent investments, these instruments are considered short-term (that is, they usually mature in 397 days or less). Each Fund maintains a dollar-weighted average maturity of 60 days or less and a dollar-weighted average life of 120 days or less. Vanguard Prime Money Market Fund invests more than 25% of its assets in securities issued by companies in the financial services industry. Plain Talk About Money Market Instruments The term “money market instruments” refers to a variety of short-term, liquid investments, usually with maturities of 397 days or less. Some common types are U.S. Treasury bills and notes , which are securities issued by the U.S. government; commercial paper , which are promissory notes issued by large companies or financial firms; banker’s acceptances , which are credit instruments guaranteed by banks; and negotiable certificates of deposit , which are promissory notes issued by banks in large denominations. Money market securities can pay fixed, variable, or floating rates of interest. Each Fund is subject to income risk, which is the chance that the Fund’s income will decline because of falling interest rates. A fund’s income declines when interest rates fall because the fund then must invest n ew cash flow and cash from maturing instruments in lower-yielding instruments. Because each Fund’s income is based on short-term interest rates—which can fluctuate significantly over short periods—income risk is expected to be high. A low interest rate environment could adversely affect each Fund’s return. Low interest rates could prevent the Fund from providing a positive yield and/or make it difficult to maintain a stable share price of $1. Security Selection The Vanguard Group, Inc. (Vanguard), advisor to the Funds, selects high-quality money market instruments. Each Fund generally focuses on securities of a particular class of issuer (the U.S. government, U.S. governmental agencies, or nongovernmental issuers). Each Fund is subject to manager risk, which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. 14 Plain Talk About Credit Quality A money market instrument’s credit-quality rating is an assessment of the issuer’s ability to pay interest and, ultimately, to repay the principal. The lower the rating by one of the independent bond-rating agencies (for example, Moody‘s Investors Service, Inc. (Moody‘s), or Standard & Poor‘s), the greater the chance— in the rating agency’s opinion—that the issuer will default, or fail to meet its payment obligations. Direct U.S. Treasury obligations, along with other securities backed by the “full faith and credit” of the U.S. government, generally carry the highest credit ratings. All things being equal, money market instruments with greater credit risk offer higher yields. The Prime Money Market Fund invests in commercial paper, U.S. Treasury and agency securities, certificates of deposit, banker’s acceptances, and other money market securities. Commercial paper must be rated at least Prime-1 by Moody’s or A-1 by Standard & Poor‘s. Securities that are unrated must be issued by a company with a debt rating of A3 or better by Moody’s or A– or better by Standard & Poor‘s. The Prime Money Market Fund also invests in short-term corporate, state, and municipal obligations rated A3 or better by Moody’s or A– or better by Standard & Poor‘s, as well as in securities that are considered suitable for the Federal Money Market Fund as described in this prospectus. The Prime Money Market Fund is subject to industry concentration risk, which is the chance that the Fund‘s performance will be significantly affected, for better or for worse, by developments in the financial services industry. More than 25% of the Fund’s assets are invested in instruments issued by companies in the financial services industry, such as U.S. and foreign banks, insurance companies, real estate-related companies (i.e., companies having at least 50% of their assets, revenues, or net income related to, or derived from, the real estate industry), securities firms, leasing companies, and other companies principally engaged in providing financial services to consumers and industry. These investments include, among others, bank obligations, high-quality asset-backed securities, and securities issued by the automobile finance industry. Changes in economic, regulatory, and political conditions that affect financial services companies could have a significant effect on the Fund. These conditions include changes in interest rates and defaults in payments by borrowers. The Fund may also invest in Eurodollar and Yankee obligations, which include certificates of deposit issued in U.S. dollars by foreign banks and foreign branches of U.S. banks. Eurodollar and Yankee obligations have the same risks as U.S. money market instruments, such as income risk and credit risk. Additional risks of Eurodollar 15 and Yankee obligations include the chance that a foreign government will not let U.S. dollar-denominated assets leave the country, the chance that the banks that issue Eurodollar obligations will not be subject to the same regulations as U.S. banks, and the chance that adverse political or economic developments will affect investments in a foreign country. Before the Funds advisor selects a Eurodollar or Yankee obligation, however, any foreign issuer undergoes the same credit-quality analysis and tests of financial strength as those for the issuers of domestic securities. The Federal Money Market Fund invests primarily in securities issued by U.S. governmental agencies and instrumentalities whose interest and principal payments are neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. These agencies and instrumentalities include, among others, the Federal Home Loan Banks, the Federal National Mortgage Association, and the Federal Home Loan Mortgage Corporation. The Fund also may invest in securities issued by U.S. governmental agencies and instrumentalities whose interest and principal payments are backed by the full faith and credit of the U.S. government, such as those issued by the U.S. Treasury and the Government National Mortgage Association (GNMA). The Admiral Treasury Money Market Fund invests solely in securities whose interest and principal payments are backed by the full faith and credit of the U.S. government. At least 80% of the Funds assets will be invested in U.S. Treasury securities. The remainder of the Funds assets may include securities issued by U.S. governmental agencies such as the GNMA, the Small Business Administration, and the Federal Financing Bank. The market values of U.S. government and agency securities and U.S. Treasury securities are subject to fluctuation. 16 Plain Talk About U.S. Government-Sponsored Entities A variety of U.S. government-sponsored entities (GSEs), such as the Federal Home Loan Mortgage Corporation (FHLMC), the Federal National Mortgage Association (FNMA), and the Federal Home Loan Banks (FHLBs), issue debt and mortgage-backed securities. Although GSEs may be chartered or sponsored by acts of Congress, they are not funded by congressional appropriations. In September of 2008, the U.S. Treasury placed FNMA and FHLMC under conservatorship and appointed the Federal Housing Finance Agency (FHFA) to manage their daily operations. In addition, the U.S. Treasury entered into purchase agreements with FNMA and FHLMC to provide them with capital in exchange for senior preferred stock. Generally, their securities are neither issued nor guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. government. In most cases, these securities are supported only by the credit of the GSE, standing alone. In some cases, a GSEs securities may be supported by the ability of the GSE to borrow from the U.S. Treasury or may be supported by the U.S. government in some other way. Securities issued by the Government National Mortgage Association (GNMA), however, are backed by the full faith and credit of the U.S. government. Each Fund is subject, to a limited extent, to credit risk, which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline. The three Funds differ mainly in terms of credit risk. Overall, each Funds credit quality is considered to be very high. In relative terms, the Admiral Treasury Money Market Fund, which invests in securities backed by the full faith and credit of the U.S. government, offers the lowest credit riskand generally the lowest yieldof the three Funds. Because many of the securities included in the Federal Money Market Fund are not backed by the full faith and credit of the U.S. government, the potential credit risk and yield for the Fund are somewhat higher than for the Admiral Treasury Money Market Fund. Although the credit quality of its securities is very high, the Prime Money Market Fund faces more risk because it invests in money market securities issued by private companies. It is possible that one or more of these companies may experience financial difficulties and, as a result, may fail to pay interest to the Fund or to return the Funds principal when repayment is due. Therefore, the Prime Money Market 17 Fund presents the highest credit risk—and generally offers the highest yield—of the three Funds. Under certain circumstances, the exposure to a single issuer could cause the Prime Money Market Fund or the Federal Money Market Fund to fail to maintain a share price of $1. Although each Fund invests in high-quality money market instruments, the three Funds are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other agency of the U.S. government. The Prime Money Market and Federal Money Market Funds each reserve the right to invest in repurchase agreements, which are subject to specific risks. Plain Talk About Repurchase Agreements Repurchase agreements are contracts in which a ba nk or securities dealer sells government securities and agrees to repurchase the securities on a specific date (normally the next business day) at a specific price. Repurchase agreements carry several risks. For instance, if the seller is unable to repurchase the securities as promised, a Fund may experience a loss when trying to sell the securities to another buyer. Also, if the seller becomes insolvent, a bankruptcy court may determine that the securities do not belong to the Fund and order that the securities be used to pay off the seller’s debts. The Funds‘ advisor believes that these risks can be controlled through careful security and counterparty selection and monitoring. Each Fund reserves the right to invest, to a limited extent, in adjustable-rate securities, which are a type of derivative. An adjustable-rate security’s interest rate, as the name implies, is not set; instead, it fluctuates periodically. Generally, the security’s yield is based on a U.S. dollar-based interest-rate benchmark such as the federal funds rate, the 90-day U.S. T reasury bill rate, or the London Interbank Offered Rate (LIBOR). Adjustable-rate securities reset their yields on a periodic basis (for example, daily, weekly, or quarterly) or upon a change in the benchmark interest rate. These yields are closely correlated to changes in money market interest rates. The Funds will not use derivatives for speculation or for the purpose of leveraging (magnifying) investment returns. 18 Plain Talk About Derivatives A derivative is a financial contract whose value is based on the value of a financial asset (such as a stock, a bond, or a currency), a money market benchmark (such as U.S. Treasury bill rates or the federal funds effective rate), a physical asset (such as gold, oil, or wheat), a market index (such as the Barclays U.S. Aggregate Bond Index), or a reference rate (such as LIBOR). In addition, the Prime Money Market and Federal Money Market Funds may each invest up to 5% of their net assets in illiquid securities. These are securities that a Fund may not be able to sell within seven days in the ordinary course of business at approximately the price at which they are valued. Plain Talk About Weighted Average Maturity and Weighted Average Life A money market fund will maintain a dollar-weighted average maturity (WAM) of 60 days or less and a dollar-weighted average life (WAL) of 120 days or less. For purposes of calculating a fund’s WAM, the maturity of certain longer-term adjustable-rate securities held in the portfolio will generally be the period remaining until the next interest rate adjustment. When calculating its WAL, the maturity for these adjustable-rate securities will generally be the final maturity date—the date on which principal is expected to be returned in full. Maintaining a WAL of 120 days or less limits a fund’s ability to invest in longer-term adjustable-rate securities, which are generally more sensitive to changes in interest rates, particularly in volatile markets. Cash Management Each Fund‘s daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. When investing in a Vanguard CMT Fund, each Fund bears its proportionate share of the at-cost expenses of the CMT Fund in which it invests. Temporary Investment Measures Each Fund may temporarily depart from its normal investment policies and strategies—for instance, by allocating substantial assets to cash equivalent investments—in response to adverse or unusual market, economic, political, or other conditions. In doing so, each Fund may succeed in avoiding losses, but may otherwise fail to achieve its investment objective. 19 Frequent Trading or Market-Timing Vanguard anticipates that shareholders will purchase and sell shares of money market funds frequently because these funds are designed to offer investors a liquid investment. For this reason, the board of trustees of each Fund has determined that it is not necessary to adopt policies and procedures designed to detect and deter frequent trading and market-timing in the money market fund shares. For information on frequent-trading limits of other Vanguard funds, please see the appropriate fund’s prospectus. The Funds and Vanguard Each Fund is a member of The Vanguard Group, a family of more t han 170 mutual funds holding assets of approximately $2.7 trillion. All of the funds that are members of The Vanguard Group (other than funds of funds) share in the expenses associated with administrative services and business operations, such as personnel, office space, and equipment. Vanguard Marketing Corporation provides marketing services to the funds. Although shareholders do not pay sales commissions or 12b-1 distribution fees, each fund (other than a fund of funds) or each share class of a fund (in the case of a fund with multiple share classes) pays its allocated share of the Vanguard funds’ marketing costs. Plain Talk About Vanguard’s Unique Corporate Structure The Vanguard Group is truly a mutual mutual fund company. It is owned jointly by the funds it oversees and thus indirectly by the shareholders in those funds. Most other mutual funds are operated by management companies that may be owned by one person, by a private group of individuals, or by public investors who own the management company’s stock. The management fees charged by these companies include a profit component over and above the companies’ cost of providing services. By contrast, Vanguard provides services to its member funds on an at-cost basis, with no profit component, which helps to keep the funds’ expenses low. Investment Advisor The Vanguard Group, Inc., P.O. Box 2600, Valley Forge, PA 19482, which began operations in 1975, serves as advisor to the Funds through its Fixed Income Group. As of August 31, 2014 , Vanguard served as advisor for approximately $2.2 trillion in assets. Vanguard provides investment advisory services to the Funds on an at-cost basis, subject to the supervision and oversight of the trustees and officers of the Funds. 20 For the fiscal year ended August 31, 2014 , the advisory expenses represented an effective annual rate of less than 0.01% of each Funds average net assets. For a discussion of why the board of trustees approved each Funds investment advisory arrangement, see the most recent annual report to shareholders covering the fiscal year ended August 31. Vanguards Fixed Income Group is overseen by: Mortimer J. Buckley , Chief Investment Officer and Managing Director of Vanguard. As Chief Investment Officer, he is responsible for the oversight of Vanguards Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with Vanguard. He received his A.B. in economics from Harvard and an M.B.A. from Harvard Business School. Gregory Davis , CFA, Principal of Vanguard and global head of Vanguards Fixed Income Group. He has direct oversight responsibility for all money market funds, bond funds, and stable value portfolios managed by the Fixed Income Group. He has been with Vanguard since 1999 and has managed investment portfolios since 2000. He received his B.S. in insurance from The Pennsylvania State University and an M.B.A. from The Wharton School of the University of Pennsylvania . David R. Glocke , Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has direct oversight responsibility for all taxable money market funds managed by the Fixed Income Group. See biography below. Paul M. Jakubowski , Principal of Vanguard and head of credit. He has oversight responsibility for investment activities within the credit-related sectors of the taxable fixed income market as well as taxable credit research. He has worked in investment management since joining Vanguard in 2000 and has managed investment portfolios since 2013. He received his B.S. from the University of Richmond and an M.B.A. from Villanova University. Ronald M. Reardon , Principal of Vanguard and head of rates. He has oversight responsibility for investment activities within the rates-related sectors of the taxable fixed income market, including foreign exchange. He has worked in investment management for Vanguard since 2001 and has managed investment portfolios since 2005. He received his B.S. from The College of New Jersey and an M.B.A. from the University of Rochester. 21 The managers primarily responsible for the day-to-day management of the Funds are: David R. Glocke , Principal of Vanguard and head of Vanguards Taxable Money Market Funds. He has worked in investment management since 1991; has managed investment portfolios for Vanguard, including the Admiral Treasury Money Market Fund, since 1997; and has managed the Prime Money Market Fund since 2003. Education: B.S., University of Wisconsin. John C. Lanius , Portfolio Manager at Vanguard. He has been with Vanguard since 1996, has worked in investment management since 1997, has managed investment portfolios since 2004, and has managed the Federal Money Market Fund since 2007. Education: B.A., Middlebury College. The Statement of Additional Information provides information about each portfolio managers compensation, other accounts under management, and ownership of shares of the Funds. Dividends , Capital Gains, and Taxes Each Fund distributes to shareholders virtually all of its net income (interest less expenses). Each Fund may also realize capital gains from the sale of its holdings and distribute these gains (net of losses) to shareholders as capital gains distributions. As a money market fund, the Funds distributions are expected to consist primarily of income dividends. The Funds income dividends are declared daily and distributed monthly. Your distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Share Price Share price, also known as net asset value , or NAV, is calculated each business day as of the close of regular trading on the New York Stock Exchange (NYSE) , generally 4 p.m., Eastern time. The NAV per share for the Federal Money Market and Admiral Treasury Money Market Funds is computed by dividing the total assets, minus liabilities, of each Fund by the number of Fund shares outstanding. Each share class of the Prime Money Market Fund has its own NAV, which is computed by dividing the total assets, minus liabilities, allocated to the share class by the number of Fund shares outstanding for that class. On U.S. holidays or other days when the NYSE is closed, the NAV is not calculated, and the Funds do not sell or redeem shares. However, on those days the value of a Funds assets may be affected to the extent 22 that the Fund holds securities that change in value on those days (such as foreign securities that trade on foreign markets that are open ). The instruments held by a Vanguard money market fund are valued on the basis of amortized cost. The values of any mutual fund shares held by a fund are based on the NAVs of the shares. The values of any ETF or closed-end fund shares held by a fund are based on the market value of the shares. Although the stable share price is not guaranteed, the NAV of Vanguard money market funds is expected to remain at $1 per share. Instruments are purchased and managed with that goal in mind. Vanguard money market fund yields are available on our website at vanguard.com/prices . 23 Financial Highlights The following financial highlights tables are intended to help you understand each Funds financial performance for the periods shown, and certain information reflects financial results for a single Fund share. The total returns in each table represent the rate that an investor would have earned or lost each period on an investment in the Fund (assuming reinvestment of all distributions). This information has been obtained from the financial statements audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose reportalong with each Funds financial statementsis included in the Funds most recent annual report to shareholders. You may obtain a free copy of the latest annual or semiannual report by visiting vanguard.com or by contacting Vanguard by telephone or mail. Plain Talk About How to Read the Financial Highlights Tables This explanation uses the Prime Money Market Funds Investor Shares as an example. The Investor Shares began fiscal year 2014 with a net asset value (share price) of $1.00 per share. During the year, each Investor Share earned $0.0001 from investment income (interest). Shareholders received $0.0001 per share in the form of dividend distributions. The earnings ($0.0001 per share) minus the distributions ($0.0001 per share) resulted in a share price of $1.00 at the end of the year. For a shareholder who reinvested the distributions in the purchase of more shares, the total return was 0.02% for the year. As of August 31, 2014, the Investor Shares had approximately $ 102 billion in net assets. For the year, the expense ratio was 0.14% ($1.40 per $1,000 of net assets), and the net investment income amounted to 0.01% of average net assets. 24 Prime Money Market Fund Investor Shares Year Ended August 31, For a Share Outstanding Throughout Each Period 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Investment Operations Net Investment Income .0001 .0002 .0004 .001 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0002 .0004 .001 .001 Distributions Dividends from Net Investment Income (.0001 ) (.0002 ) (.0004 ) (.001 ) (.001 ) Distributions from Realized Capital Gains (.0000 ) 1 — Total Distributions (.0001 ) (.0002 ) (.0004 ) (.001 ) (.001 ) Net Asset Value, End of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return 0.02 % 0.02 % 0.04 % 0.06 % 0.08 % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ 101,910 $ 102,160 $ 90,212 $ 92,404 $ 88,684 Ratio of Total Expenses to Average Net Assets 0.14 % 2 0.16 % 2 0.16 % 0.20 % 0.23 % Ratio of Net Investment Income to Average Net Assets 0.01 % 0.02 % 0.04 % 0.06 % 0.08 % 1 Distribution was less than $0.0001 per share. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2014 and 0.17% for 2013. For additional information, see Note B in the Notes to Financial Statements section of the Fund’s current annual report to shareholders date d August 31, 2014. 25 Federal Money Market Fund Year Ended August 31, For a Share Outstanding Throughout Each Period 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Investment Operations Net Investment Income .0001 .0001 .0001 .0002 .0004 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0001 .0001 .0002 .0004 Distributions Dividends from Net Investment Income (.0001 ) (.0001 ) (.0001 ) (.0002 ) (.0004 ) Distributions from Realized Capital Gains (.0000 ) 1 — Total Distributions (.0001 ) (.0001 ) (.0001 ) (.0002 ) (.0004 ) Net Asset Value, End of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return 0.02 % 0.01 % 0.01 % 0.02 % 0.04 % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ 3,108 $ 3,522 $ 4,103 $ 4,794 $ 6,048 Ratio of Expenses to Average Net Assets 0.09 % 2 0.13 % 2 0.12 % 2 0.19 % 2 0.22 % Ratio of Net Investment Income to Average Net Assets 0.01 % 0.01 % 0.01 % 0.02 % 0.04 % 1 Distribution was less than $0.0001 per share. 2 The ratio of total expenses to average net assets before an expense reduction was 0.11% for 2014, 0.14% for 2013, 0.16% for 2012, and 0.20% for 2011. For additional information, see Note B in the Notes to Financial Statements section of the Fund’s current annual report to shareholders dated August 31, 2014. 26 Admiral Treasury Money Market Fund Year Ended August 31, For a Share Outstanding Throughout Each Period 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Investment Operations Net Investment Income .0001 .0002 .0001 .0002 .0003 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0002 .0001 .0002 .0003 Distributions Dividends from Net Investment Income (.0001 ) (.0002 ) (.0001 ) (.0002 ) (.0003 ) Distributions from Realized Capital Gains (.0000 ) 1 — Total Distributions (.0001 ) (.0002 ) (.0001 ) (.0002 ) (.0003 ) Net Asset Value, End of Period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return 0.01 % 0.02 % 0.01 % 0.02 % 0.03 % Ratios/Supplemental Data Net Assets, End of Period (Millions) $ 10,365 $ 11,660 $ 13,354 $ 15,314 $ 18,726 Ratio of Total Expenses to Average Net Assets 0.05 % 2 0.08 % 2 0.05 % 2 0.11 % 2 0.14 % Ratio of Net Investment Income to Average Net Assets 0.01 % 0.02 % 0.01 % 0.02 % 0.03 % 1 Distributions from realized capital gains were less than $0.0001 per share. 2 The ratio of total expenses to average net assets before an expense reduction was 0.09% for 2014, 0.09% for 2013, 0.10% for 2012, and 0.12% for 2011. For additional information, see Note B in the Notes to Financial Statements section of the Fund’s current annual report to shareholders dated August 31, . 27 Investing With Vanguard One or more of the Funds are investment options in your retirement or savings plan. Your plan administrator or your employee benefits office can provide you with detailed information on how to participate in your plan and how to elect a Fund as an investment option.  If you have any questions about a Fund or Vanguard, including those about a Funds investment objective, strategies, or risks, contact Vanguard Participant Services toll-free at 800-523-1188.  If you have questions about your account, contact your plan administrator or the organization that provides recordkeeping services for your plan.  Be sure to carefully read each topic that pertains to your transactions with Vanguard. Vanguard reserves the right to change its policies without notice to shareholders. Investment Options and Allocations Your plans specific provisions may allow you to change your investment selections, the amount of your contributions, or the allocation of your contributions among the investment choices available to you. Contact your plan administrator or employee benefits office for more details. Transactions Transaction requests (e.g., a contribution, an exchange, or a redemption) must be in good order. Good order means that Vanguard has determined that (1) your transaction request includes complete information and (2) appropriate assets are already in your account or new assets have been received or, if funded via ACH, credited to your account . Processing times for your transaction requests may differ among recordkeepers or among transaction and funding types. Your plans recordkeeper (which may also be Vanguard) will determine the necessary processing time frames for your transaction requests prior to submission to the Fund. Consult your recordkeeper or plan administrator for more information. Your transaction will then be based on the next-determined NAV of the Funds Investor Shares. If your transaction request was received in good order before the close of regular trading on the New York Stock Exchange (NYSE) (generally 4 p.m., Eastern time), you will receive that days NAV and trade date. NAVs are calculated only on days the NYSE is open for trading. If Vanguard is serving as your plan recordkeeper and if your transaction involves one or more investments with an early cut-off time for processing or another trading restriction, your entire transaction will be subject to the restriction when the trade date for your transaction is determined. 28 You generally begin earning dividends on the business day following your contribution trade date. You generally will continue earning dividends until the first business day following your exchange or redemption trade date. Frequent-Trading Limitations The exchange privilege (your ability to purchase shares of a fund using the proceeds from the simultaneous redemption of shares of another fund) may be available to you through your plan. Although we make every effort to maintain the exchange privilege, Vanguard reserves the right to revise or terminate this privilege, limit the amount of an exchange, or reject any exchange, at any time, without notice. Because excessive exchanges can disrupt the management of the Vanguard funds and increase their transaction costs, Vanguard places certain limits on the exchange privilege. If you are exchanging out of any Vanguard fund (other than money market funds and short-term bond funds, but including Vanguard Short-Term Inflation-Protected Securities Index Fund), you must wait 60 days before exchanging back into the fund. This policy applies, regardless of the dollar amount . Please note that the 60-day clock restarts after every exchange out of the fund. The frequent-trading limitations do not apply to the following: exchange requests submitted by mail to Vanguard (exchange requests submitted by fax, if otherwise permitted, are subject to the limitations); exchanges of shares purchased with participant payroll or employer contributions or loan repayments; exchanges of shares purchased with reinvested dividend or capital gains distributions; distributions, loans, and in-service withdrawals from a plan; redemptions of shares as part of a plan termination or at the direction of the plan; redemptions of shares to pay fund or account fees; share or asset transfers or rollovers; reregistrations of shares within the same fund; conversions of shares from one share class to another in the same fund; and automated transactions executed during the first six months of a participants enrollment in the Vanguard Managed Account Program. Before making an exchange to or from another fund available in your plan, consider the following:  Certain investment options, particularly funds made up of company stock or investment contracts, may be subject to unique restrictions.  Vanguard can accept exchanges only as permitted by your plan. Contact your plan administrator for details on other exchange policies that apply to your plan. Before making an exchange into another fund, it is important to read that funds prospectus. To obtain a copy, please contact Vanguard Participant Services toll-free at 800-523-1188. 29 Plans for which Vanguard does not serve as recordkeeper: If Vanguard does not serve as recordkeeper for your plan, your plans recordkeeper will establish accounts in Vanguard funds for the benefit of its clients. In such accounts, we cannot always monitor the trading activity of individual clients. However, we review trading activity at the intermediary (omnibus) level, and if we detect suspicious activity, we will investigate and take appropriate action. If necessary, Vanguard may prohibit additional purchases of fund shares by an intermediary, including for the benefit of certain of the intermediarys clients. Intermediaries also may monitor participants trading activity with respect to Vanguard funds. For those Vanguard funds that charge purchase and/or redemption fees, intermediaries that establish accounts in the Vanguard funds will be asked to assess these fees on participant accounts and remit these fees to the funds. The application of purchase and redemption fees and frequent-trading limitations may vary among intermediaries. There are no assurances that Vanguard will successfully identify all intermediaries or that intermediaries will properly assess purchase and redemption fees or administer frequent-trading limitations. If a firm other than Vanguard serves as recordkeeper for your plan, please read that firms materials carefully to learn of any other rules or fees that may apply. Investing With Vanguard Through Other Firms You may purchase or sell shares of most Vanguard funds through a financial intermediary, such as a bank, a broker, or an investment advisor. Please consult your financial intermediary to determine which, if any, shares are available through that firm and to learn about other rules that may apply. No Cancellations Vanguard will not accept your request to cancel any transaction request once processing has begun. Please be careful when placing a transaction request. Proof of a Callers Authority We reserve the right to refuse a telephone request if the caller is unable to provide the requested information or if we reasonably believe that the caller is not an individual authorized to act on the account. Before we allow a caller to act on an account, we may request the following information:  Authorization to act on the account (as the account owner or by legal documentation or other means). Account registration and address. Fund name and account number, if applicable. Other information relating to the caller, the account owner, or the account. Uncashed Checks Vanguard will not pay interest on uncashed checks. Vanguard may be required to transfer assets related to uncashed checks to a state under the states abandoned property law. Portfolio Holdings We post on our website at vanguard.com , in the Portfolio section of each Funds Portfolio & Management page, a detailed list of the securities held by the Fund as of the last business day of the most recent month. This list is updated within 5 business days after the end of the month and will remain available online for at least 6 months after the initial posting. Please consult the Funds Statement of Additional Information or our website for a description of the policies and procedures that govern disclosure of the Funds portfolio holdings. Additional Information Inception Newspaper Vanguard CUSIP Date Abbreviation Fund Number Number Prime Money Market Fund Investor Shares 6/4/1975 VangPr 30 Federal Money Market Fund Investor Shares 7/13/1981 VangFdl 33 Admiral Treasury Money Market Fund Investor Shares 12/14/1992 VangAdmUST 11 31 Accessing Fund Information Online Vanguard Online at Vanguard.com Visit Vanguards education-oriented website for access to timely news and information about Vanguard funds and services and easy-to-use, interactive tools to help you create your own investment and retirement strategies. CFA ® is a registered trademark owned by CFA Institute. 32 Glossary of Investment Terms Capital Gains Distribution. Payment to mutual fund shareholders of gains realized on securities that a fund has sold at a profit, minus any realized losses. Cash Equivalent Investments. Cash deposits, short-term bank deposits, and money market instruments that include U.S. Treasury bills and notes, bank certificates of deposit (CDs), repurchase agreements, commercial paper, and bankers acceptances. Citigroup 3-Month U.S. Treasury Bill Index. An index that measures performance of short-term U.S. government debt securities. Dividend Distribution. Payment to mutual fund shareholders of income from interest or dividends generated by a funds investments. Expense Ratio. A funds total annual operating expenses expressed as a percentage of the funds average net assets. The expense ratio includes management and administrative expenses, but it does not include the transaction costs of buying and selling portfolio securities. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is generally measured from the inception date. Money Market Instruments. Short-term, liquid investments (usually with a maturity of 397 days or less) that include U.S. Treasury bills and notes, bank certificates of deposit (CDs), repurchase agreements, commercial paper, and bankers acceptances. Mutual Fund. An investment company that pools the money of many people and invests it in a variety of securities in an effort to achieve a specific objective over time. Principal. The face value of a debt instrument or the amount of money put into an investment. Securities. Stocks, bonds, money market instruments, and other investments. Total Return. A percentage change, over a specified time period, in a mutual funds net asset value, assuming the reinvestment of all distributions of dividends and capital gains. Volatility. The fluctuations in value of a mutual fund or other security. The greater a funds volatility, the wider the fluctuations in its returns. Yield. Income (interest or dividends) earned by an investment, expressed as a percentage of the investments price. 33 Institutional Division P.O. Box 2900 Valley Forge, PA 19482-2900 Connect with Vanguard ® > vanguard.com For More Information To receive a free copy of the latest annual or semiannual If you would like more information about Vanguard report or the SAI, or to request additional information Money Market Funds, the following documents are about the Funds or other Vanguard funds, please visit available free upon request: vanguard.com or contact us as follows: Annual/Semiannual Reports to Shareholders The Vanguard Group Additional information about the Funds investments is Participant Services available in the Funds annual and semiannual reports P.O. Box 2900 to shareholders. In the annual report, you will find a Valley Forge, PA 19482-2900 discussion of the market conditions and investment Telephone: 800-523-1188 policies that significantly affected the Funds Text telephone for people with hearing impairment: performance during their last fiscal year. 800-749-7273 Statement of Additional Information (SAI) Information Provided by the Securities and The SAI provides more detailed information about the Exchange Commission (SEC) Funds and is incorporated by reference into (and thus You can review and copy information about the Funds legally a part of) this prospectus. (including the SAI) at the SECs Public Reference Room in Washington, DC. To find out more about this public service, call the SEC at 202-551-8090. Reports and other information about the Funds are also available in the EDGAR database on the SECs website at www.sec.gov, or you can receive copies of this information, for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. Funds Investment Company Act file number: Prime Money Market and Federal Money Market Funds: 811-02554; Admiral Treasury Money Market Fund: 811-07043 © 2014 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. I 030 122014 Vanguard S&P 500 Value Index Fund Vanguard S&P 500 Growth Index Fund Prospectus December 19, 2014 Institutional Shares Vanguard S&P 500 Value Index Fund Institutional Shares (VSPVX) Vanguard S&P 500 Growth Index Fund Institutional Shares (VSPGX) This prospectus contains financial data for the Funds through the fiscal year ended August 31, 2014
